EXHIBIT 10.7

Binding Letter of Intent

May 24, 2009

ISSI-Strategy

43, Ryabinovaya St.

Moscow, 121471

Attention: General Director

Dear Sir:

This binding letter of intent (“Letter”) will confirm our prior discussions
regarding Antigenics, Inc. and ISSI-Strategy (the “Parties”) entering into a
distribution arrangement for ISSI-Strategy to distribute Antigenics Inc.’s
autologous cancer vaccine, Oncophage® in the Russian Federation, and provide
related services (the “Proposed Transaction”). This Letter supersedes any prior
letters or discussions regarding the Proposed Transaction. This Letter is
intended to create binding legal and contractual obligations of the Parties with
respect to matters set forth herein, and upon the breach by a Party of its
obligations in any material respect, the injured Party shall have such rights
and remedies with respect thereto as are available to it under applicable law.

1. Definitive Agreement; Binding Effect. The Parties have engaged in
negotiations and reached agreement in principle to enter into one or more
agreements (the “Agreement”) to reflect the Proposed Transaction. The terms and
conditions attached hereto as Exhibit A sets forth the agreement of the Parties
in principal with respect to the Proposed Transaction, and will form the basis
of the Agreement. The Agreement will contain mutually agreeable terms and
conditions consistent with this Letter.

2. Negotiation of Amendment. The Parties shall use commercially reasonable
efforts to complete negotiations and execute the Agreement as quickly as
reasonably possible. Until the Agreement is executed, the Parties agree that the
provisions of this Letter (including the attached Exhibit A) shall govern their
relationship. Upon execution and delivery of the Agreement, this Letter shall be
superseded thereby and the rights and obligations of the Parties with respect to
the Proposed Transaction shall thereafter be governed by the Agreement.

3. Confidentiality. Each Party acknowledges and agrees that it continues to be
bound by the terms of that certain Mutual Confidential Disclosure Agreement
between the Parties effective dated April 15, 2009 (the “Confidentiality
Agreement”), as set forth in Exhibit B attached hereto with respect to any
Confidential Information (as defined in the Confidentiality Agreement) of the
other Party received by it hereunder.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

4. Expenses. Each Party shall pay its own fees and expenses and those of its
agents, advisors, attorneys and accountants with respect to the negotiation of
the Agreement.

5. No Other Agreements; No Third Party Beneficiary. The Parties agree that as of
this date there are no oral or written representations, agreements or
understandings concerning the subject matter of this Letter or the transactions
contemplated herein. No person or entity other than the Parties to this Letter
shall have any rights under this Letter.

6. Governing Law; Language. This Letter shall be governed by and construed in
accordance with the laws of [**], without regard to any choice of law principles
that would dictate the application of the laws of another jurisdiction.

If the foregoing accurately reflects your understanding, please so indicate by
signing a copy of this Letter in the space provided below and returning it to
me.

 

Sincerely yours, /s/ Garo Armen Garo Armen Antigenics, Inc.

Confirmed and agreed to this          day of May, 2009.

By:   /s/ Alexy Shvets Title:   General Director

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT A

Basic Principles for the Agreement

1. Parties

Antigenics, Inc. (“Antigenics”)

ISSI-Strategy (“ISSI”)

2. Purpose and Scope

Agreement for ISSI to distribute Antigenics’ autologous cancer vaccine,
Oncophage® (“Product”) in Russia, and provide related import/export and
logistics management and commercialization services.

Product will be manufactured and supplied by Antigenics.

ISSI will only sell product to hospitals in Russia pre-approved by Antigenics.

ISSI will be responsible for activities related to arranging of export of
biomaterials required for Product manufacture (“Biomaterials”), as it is
prescribed below, and importing Product and ensuring timely delivery of Product
to hospitals at ISSI’s sole cost and expense in the territory of Russian
Federation, including but not limited to:

 

  •  

Preparation of required documents for Product import

 

  •  

Payment of all custom fees and duties (est. [**] of cost of goods ) and VAT
(est. [**] of cost of goods)

 

  •  

Payment of all Customs Broker Service fee (est. [**])

 

  •  

Obtaining and holding import Product license (and renew yearly)

 

  •  

Obtaining and holding all Customs permissions related to Product import

 

  •  

Customs clearance and Product batch certification (to be performed without the
box being opened

 

  •  

Ensure Product package clears Russia customs for immediate delivery of the
Product to hospital

 

  •  

Re-icing of the Product with dry ice prior to clearing the bonded warehouse at
the airport (if needed)

 

  •  

Help arranging a courier for Biomaterial export

 

  •  

ISSI can train and assist with the administrative management of the tumor
paperwork

ISSI will enter into agreements (pre-approved by Antigenics) with hospitals
(pre-approved by Antigenics) for the purchase of Product.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

3. Shipping terms

Title and risk of loss of Product to transfer to ISSI upon [**] the Product by
[**] at the [**].

4. Initial Pricing

ISSI will purchase Product from Antigenics for [**] USD. (This price does not
include customs duties or VAT which are payable by ISSI).

Antigenics will have the right to change the supply price to ISSI for Product
after [**] of the agreement.

ISSI shall sell the Product to clinics under the price, previously agreed with
Antigenics, which will include ISSI expenses for forming all the necessary
licenses and permitions for the Product import, for import customs processing,
for all the necessary payments, payment taxes, shipping and storing expenses,
advertising expenses, marketing expenses etc. in the territory of the Russian
Federation and also ISSI’s income.

The agreement price is defined under the supposed quantity of patients which
will use the Product for healing ([**] persons per year).

The Agreement price is $[**] USD.

5. Payment terms

ISSI to pay Antigenics the price for buying Oncophage by wire transfer within
[**] days of [**] for the Product.

6. Marketing

Antigenics and/or its third party designees retain marketing/promotion
responsibilities.

7. Exclusivity

ISSI to serve as Antigenics’ exclusive distributor for Oncophage in Russia for 3
years. However, Antigenics can render the arrangement non-exclusive or terminate
the agreement as set forth in the Termination provisions below.

8. Non-compete

During the term of agreement and for a period of [**] thereafter, ISSI will not
(1) engage in the business of developing, manufacturing, marketing, providing or
distributing: (A) any [**], or (B) any [**], or (2) consult with, advise or
assist in any way, whether or not for consideration, any corporation, limited
liability company, partnership, firm or other business organization in
developing, manufacturing, marketing, providing, or distributing any of the
following: (A) any [**], or (B) any [**].

9. Compliance

ISSI will comply with all applicable laws, rules and regulations, the Agreement,
and Antigenics’ standards and procedures.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

10. Term

Agreement will have an initial term of 3 years unless extended by mutual
agreement or earlier terminated in accordance with the agreement terms.

11. Termination

ISSI-Strategy can terminate on [**] written notice in the event of the other
party’s (i) bankruptcy, insolvency, or similar filing, or (ii) material breach
of the Agreement if not cured within the [**]. Material breach would include
without limitation:

 

  a.) should confidentiality terms be breached; or

 

  b.) should force majeure circumstances take place that is not cured within
[**]

Antigenics may terminate the Agreement or render the arrangement non-exclusive
upon written notice in the event:

 

  a.) Antigenics enters into [**];

 

  b.) in the event ISSI refuses to place a purchase order for Product where
there is a legitimate request for product by an approved center in Russia or
sells Product at a price not agreed to between the Parties or other than to a
hospital approved by Antigenics.

Otherwise, Antigenics may terminate or render the arrangement non -exclusive in
its entirety for any reason or no reason upon [**] prior written notice.

12. Disclaimer

Given the unique nature of the Product the Agreement will provide that
Antigenics can not guarantee that it will be able to successfully manufacture or
deliver Product in any or all circumstances.

13. Reference

Any dispute, controversy or claim which may arise out of or in connection with
the present contract (agreement), or the execution, breach, termination or
invalidity thereof, shall be settled by the [**] at the [**] in accordance with
its rules.

This Letter shall be governed by and construed in accordance with the laws of
[**], without regard to any choice of law principles that would dictate the
application of the laws of another jurisdiction.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

The present Agreement is prepared in two exemplars both in Russian and in
English. The English and Russian versions are authentic.

 

Acknowledged and agreed.

 

ANTIGENICS INC.

By:   /s/ Garo H. Armen Name:   Garo H. Armen Title:   CEO ISSI-STRATEGY By:  
/s/ Alexy Shvets Name:   Alexy Shvets Title:   General Director

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT B

See attached Mutual Confidential Disclosure Agreement dated April 19, 2009
between the Parties.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.